Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael G. Dreznes (Reg. No. 59,965) on 3/19/2021 (See attached Interview Summary).

The application has been amended as follows: 
	1.	(Currently amended) A method of accessing a first computing device, the method comprising:
receiving, by the first computing device and from a second computing device, information corresponding to the second computing device; 
identifying, by the first computing device and based at least in part on the received information, the second computing device that is within a first distance of the first computing device, the second computing device being associated with a first user account;
initiating an attempted connection session with the second computing device;
determining, by the first computing device, whether the second computing device is in a first mode of operation or a second mode of operation based on the information received from 

in response to detecting the substitute interaction by the first computing device, allowing the first computing device to be accessed under the first user account.

2.	(Original) The method of claim 1, wherein the substitute interaction is for logging into the first computing device without providing the set of login credentials, wherein allowing the first computing device to access comprises logging into the first computing device under the first user account.

3.	(Original) The method of claim 2 further comprising providing a set of credentials in place of the set of login credentials to a module processing login requests in order to login into the first computing device under the first user account.

4.	(Original) The method of claim 1, wherein allowing the first computing device to access comprises unlocking a locked display-screen presentation to provide access to the first computing device under the first user account.  

5.	(Original) The method of claim 1, wherein the substitute interaction occurs while the first computing device is logged into under a second user account.

6.	(Original) The method of claim 5, wherein the substitute interaction is a selection of the first user account in a menu that is presented while the first computing device is logged into under the second user account.



8.	(Original) The method of claim 1, wherein the first computing device is a computer and the second computing device is a smartwatch.

9.	(Cancelled) 

10.	(Currently amended) The method of claim 1, wherein the second computing device is a smartwatch and the first of operation comprises the smartwatch being unlocked and affixed to a person.

11.	(Currently amended) A non-transitory machine readable medium storing code that, when executed by at least one processor of a first computing device, causes the at least one processor to perform operations
receiving, from a second computing device, information corresponding to [[a ]]the second computing device;
ing, based at least in part on the received information, the second computing device that is within a first distance of the first computing device, the second computing device being associated with a first user account;
initiating an attempted connection session with the second computing device;
determining, by the first computing device, whether the second computing device is in a first mode of operation or a second mode of operation based at least in part on the  received from the second computing device, wherein the first mode of operation comprises the second computing device being unlocked and attached to a person and the second mode of operation is different than the first mode of operation;
in response to a determination that the second computing device is in the first mode of operation, completing the attempted connection session and enabling terminating the attempted connection session and to forego the enabling of the substitute interaction; and
in response to detecting the substitute interaction, ing the first computing device to be accessed under the first user account.

12.	(Currently amended) The non-transitory machine readable medium of claim 11, wherein the substitute interaction is for logging into the first computing device without providing the set of login credentials, wherein ing the first computing device to access comprises ging into the first computing device under the first user account.

13.	(Currently amended) The non-transitory machine readable medium of claim 12, wherein the operations providing a set of credentials in place of the set of login credentials to a module processing login requests in order to login into the first computing device under the first user account.

14.	(Currently amended) The non-transitory machine readable medium of claim 11, wherein ing the first computing device to access comprises ing a locked display-screen presentation to provide access to the first computing device under the first user account.  

15.	(Original) The non-transitory machine readable medium of claim 11, wherein the substitute interaction occurs while the first computing device is logged into under a second user account.

16.	(Original) The non-transitory machine readable medium of claim 15, wherein the substitute interaction is a selection of the first user account in a menu that is presented while the first computing device is logged into under the second user account.



18-20.	(Cancelled) 

	21.	(Currently amended) A device comprising:
a memory; and
at least one processor configured to:
receive, from a second device, information corresponding to [[a ]]the second device;
identify, based at least in part on the received information, the [[a ]]second device that is within a first distance of the device, the second device being associated with a first user account;
initiate an attempted connection session with the second device;
 based on the information received from the second device, wherein the first mode of operation comprises the second device being unlocked and worn by a person and the second mode of operation is different than the first mode of operation;
in response to a determination that the second device is in the first mode of operation, complete [[an ]]the attempted connection session with the second device and enable a substitute interaction for accessing the device under the first user account without providing a set of login credentials through a user interface, and in response to a determination that the second device is in the second mode of operation, terminate the attempted connection session with the second device and forego the enabling of the substitute interaction; and
in response to detecting the substitute interaction, allow the device to be accessed under the first user account.



23.	(Previously presented) The device of claim 22, wherein the substitute interaction is a selection of the first user account in a menu that is presented while the device is logged into under the second user account.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner has fully considered the applicant’s amendments and remarks filed 2/12/2021 as well as the amendments entered above, and finds them sufficient to overcome all outstanding issues.  As such, all objections and rejections are withdrawn.
Claims 1-8, 10-17, and 21-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491